ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-101 and DRB 15-165, recommending on the records certified to the Board pursuant to Rule l:20-4(f) (default by respondent), that JOHN F. HAMILL, JR., of JERSEY CITY, who was admitted to the bar of this State in 1980, and who has been temporarily suspended from the practice of law since July 17, 2013, be disbarred for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep client reasonably *258informed abut he status of a matter), RPC 1.15(a) (knowing misappropriation of client funds), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979), RPC 3.3(a)(1) (false statement of material fact or law to a tribunal), RPC 8.1(b) and Rule l:20-3(g) (failure to cooperate with disciplinary authorities), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), RPC 8.4(d) (conduct prejudicial to the administration of justice), and Rule l:20-20(b)(2)(3) (rules governing suspended attorneys);
And JOHN F. HAMILL, JR., having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that JOHN F. HAMILL, JR., be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that JOHN F. HAMILL, JR., be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that JOHN F. HAMILL, JR., comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.